Title: To George Washington from Benjamin Lincoln, 12 August 1782
From: Lincoln, Benjamin
To: Washington, George


                  Dear General,
                     
                     War-Office August 12. 1782
                  
                  I have been honored with Your favors of the 6th and 7th instant.
                  I see little probability that Armand will be able to move even with the horse he now has—with others he cannot be supplied—I have little encouragement to hope for the money, and without it I do not see how he can travel one day—he may not impress in Virginia an article necessary for his support.  One of Armand’s Officers is now here—I will forward the orders by him if any mode can be devised for supplying him.
                  As I am not authorised either to send supplies for the Indians or to clothe the New York State troops, the terms on which they were to have been supplied by the United States not having been complied with—I have laid the matter before Congress, and requested their direction—as Soon as I am instructed by them, I will pay the earliest attention to the business.
                  I should be happy to have your ideas respecting the number of persons to be employed in the department of field Commissary of military stores.  if I remember right it was Your Excellency’s opinion that the conductors to Brigades might be dispensed with—and that the care of the stores might with safety be committed to the Brigade Quarter Masters—as also the traveling forge and Armourers.
                  I take the liberty to submit to your Excellency the following plan for the field Commissary’s department—Main Army: a field Commissary, and two Conductors or clerks—So. Army: a Dy Commissary and two Conductors or Clerks; a Conductor at Fort Pitt.
                  When our Magazines are prepared to receive the stores at West-Point—I think the Fish-Kill magasine should be broken up.
                  The Hospital I always supposed required the first attention—and it shall continue to be my care—Your Excellency is fully convinced that when I have approved of Estimates and laid them before the Superintendant of finance with a particular request that the articles may be supplied, I can do no more than repeat my request, which has not been declined, nor will I fail to repeat it again for the Hospital.
                  Mr Morris is so extremely driven for money that it becomes painful for him to receive an application, nor is it less so, under these circumstances, to make one.  I will however renew my application when I have the least hopes of success.
                  I have seen your letter to the Clothier on the subject of shirts for the army—I do not know why they are not supplied—for, when I returned from Head Quarters, I mentioned the necessities of the Army to Mr Morris, and observed that cloth could be had in Connecticut—I understood that he would immediately order it purchased.
                  Congress have not yet come to any determination respecting Hazen’s regiment, and I suppose they will not make any alteration in it until a general arrangement takes place.  as they are now much wanted in guarding the prisoners I wish to see them continued on that duty unless an offensive operation should be undertaken—in that case I will endeavor to have them relieved by the Militia.  I have the honor to be, with perfect respect and esteem, Your Excellency’s Most obedient servant
                  
                     B. Lincoln
                  
               